Citation Nr: 1038549	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, nervousness, and sleep disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and two observers


ATTORNEY FOR THE BOARD

T. R. Bodger

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand:  To obtain additional treatment records and 
afford the Veteran a VA examination. 

Entitlement to service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) of VA regulations, that is, a diagnosis which meets the 
criteria in the 4th edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV); (2) credible supporting 
evidence that the claimed in-service stressors actually occurred; 
and (3) a link, established by medical evidence between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2009).

Here, the Veteran asserts that he has PTSD as a result of his 
service in Vietnam.  The Veteran has essentially claimed that 
between September 1969 and March 1970, he served with the 88th 
Transportation Company in Vietnam as a heavy truck driver.  He 
claimed that during his tour, he was exposed to small arms fire 
and mortar attacks on a constant basis.  However, he testified at 
his July 2010 travel board hearing about a specific event in or 
about September 1969, while stationed at An Khe, Vietnam, where 
he was exposed to significant enemy attacks and witnessed a 
soldier wounded next to him.  He also indicated that in about 
November 1969 he witnessed a South Korean killed by an explosive.  

During the course of the appeal, the criteria for service 
connection for PTSD, and, specifically verification of PTSD 
stressors, have changed.  This amendment eliminates the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a veteran is related 
to the veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 12, 2010, but have 
not been decided by the Board as of July 12, 2010, as in this 
case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's 
claim has yet to be decided by the Board and in light of his 
claimed stressors involving feelings of fear due to the constant 
attacks and witnessing numerous people become wounded or killed 
during his service in Vietnam, the new criteria regarding the 
verification of PTSD stressors are applicable in this case.  

In addition, the law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  In addition, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2009).

In this regard, the Veteran testified, during his July 2010 
travel board hearing, that he underwent an Agent Orange VA 
examination where he was diagnosed with PTSD.  This examination 
is not of record.  He also testified that he received treatment 
from the Beckley VA medical center from 2004 to the present for 
his acquired psychiatric disabilities, including PTSD.  VA 
treatment records from this facility have only been obtained from 
January 2005 to May 2006 and show diagnoses of a depressive 
disorder, NOS, and an anxiety disorder, panic attacks.  There are 
no further treatment records associated with the claims file from 
this medical center.  Therefore, on remand, the RO should obtain 
all of the Veteran's VA treatment records, including treatment 
records from the Beckley VA medical center from 2004 to the 
present.  Moreover, one treatment record, dated in January 2005, 
shows that the Veteran was encouraged to go to a Vet Center to 
start participating in a PTSD group.  On remand, the RO should 
ascertain whether the Veteran received therapy at a local Vet 
Center and if so obtain all treatment records from that Vet 
Center.

In addition, private medical records in the file from Monroe 
Health Center show that the Veteran was treated for depression as 
early as 1998.  One record in January 1998 reflects that the 
Veteran was attempting to obtain disability benefits from the 
Social Security Administration (SSA) at that time.  On remand, 
the RO should determine whether the Veteran is receiving 
disability benefits from SSA and, if so, obtain any medical 
records SSA used in rendering a decision.  

Finally, in connection with his claim for service connection, the 
Veteran submitted an authorization and consent form, Form 21-
4142, in December 2005 indicating that he sought treatment for 
his nerves from a Dr. E.J in Tazewell, Virginia.  It does not 
appear that the RO attempted to obtain these records.  Therefore, 
attempts should be made to obtain them on remand.   

If VA treatment records obtained on remand indicate a diagnosis 
of PTSD, then the RO should determine whether the diagnosis was 
provided by a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted who linked the 
Veteran's PTSD to in-service stressors.  If not, or if a report 
of examination on which a diagnosis of PTSD was rendered is 
inadequate, then a VA examination should be scheduled to obtain a 
medical opinion to determine whether the Veteran's in-service 
stressors are adequate to support a diagnosis of PTSD.  

Even if the updated VA treatment records do not show a diagnosis 
of PTSD, a VA examination is necessary to satisfy VA's duty to 
assist.  Specifically, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  An 
examination is required when there is (1) evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board acknowledges that service treatment records are 
negative for complaints of or treatment for an acquired 
psychiatric disorder.  Significantly, however, a veteran, as a 
layperson, is competent to report symptoms that he/she 
experiences or has experienced.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  In this regard, the Board 
further acknowledges that, at the July 2010 hearing, the Veteran 
testified that he began to experience nervousness and problems 
sleeping immediately after service discharge, and these symptoms 
have continued to the present.  Indeed, and as provided above, 
post-service medical records reflect a current diagnosis of a 
depressive disorder and anxiety disorder.  However, the Veteran 
has not been provided a VA examination in connection with this 
claim.  In light of this evidence, the Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  See 
McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to state where he has 
been treated for a psychiatric disability 
including PTSD since 2006 and assist him 
in obtaining any records from any health 
care providers that he adequately 
identifies, including a Vet Center where 
he was encouraged to seek treatment as 
shown in a January 2005 VA treatment 
record, and provide him with appropriate 
release forms where needed to obtain 
private medical records.  Request 
treatment records from Dr. E.J for whom 
the Veteran provided a release of 
information form in December 2005.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.  

2.  Obtain treatment records from Beckley 
VA Medical Center from 2006 to the present 
for any acquired psychiatric disabilities.  
Associate all such available records with 
the claims folder.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any currently diagnosed psychiatric 
disorder(s), to include PTSD, a depressive 
disorder, and/or an anxiety disorder.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report. All 
appropriate tests and studies should be 
conducted.

Specifically, the examiner is asked to 
determine whether the Veteran has a 
diagnosis of PTSD in accordance with VA 
regulations.  If PTSD is diagnosed, the 
examiner should specify the stressor or 
stressors used as the basis for the 
diagnosis and whether the stressors were 
sufficient to produce a diagnosis of PTSD.  
The examiner should opine whether it is at 
least as likely as not (at least a 50 
percent or more probability) that the 
Veteran's claimed PTSD is related to his 
active service.

Even if the Veteran does not meet the 
criteria for a PTSD diagnosis, the 
examiner is asked to determine the 
etiology of any other acquired psychiatric 
disorder(s).  The examiner should express 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that the Veteran's 
psychiatric disability is related to 
service, including the noted in-service 
stressors.

The rationale for all opinions expressed 
should be provided in a legible report. It 
is requested that the examiner consider 
and reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above. If the 
examiner is unable to render an opinion 
without resort to mere speculation, it 
should be indicated and explained why an 
opinion cannot be reached.

4.  Then, the RO should then readjudicate 
the claim.  If such action does not 
resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


